Citation Nr: 0821792	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  2-01 997A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for a bilateral foot 
disability.  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1946 to 
January 1949.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, 
Phillippines.

In a February 2007 letter, the veteran's widow indicated that 
she wanted to file a claim for death benefits.  The Board 
refers this issue to the RO for appropriate action.  


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
September 1946 to January 1949. 

2.	On February 5, 2007, the Board was notified that the 
veteran had died in May 2006.


CONCLUSION OF LAW

Due to the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2007).


ORDER

The appeal is dismissed.



		
John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


